department of the treasury i n t e r n a l r e v e n u e s e r v i c e w a s h i n g t o n d c date cc intl b03 genin-136837-10 o f f i c e o f t h e c h i e f c o u n s e l number release date uil ---------------------- ------------------------------------------ ------------------------------------------- ---------------------- dear ------------------- on date this office sent you a letter with general information that a foreign_income_tax or a tax in lieu of an income_tax that is dependent by its terms or otherwise on the availability of a u s foreign_tax_credit as appears to be the case with the salvadoran withholding_tax is a soak-up_tax for which no u s foreign_tax_credit is allowed under sec_901 and the regulations under that section this letter responds to your representative’s request dated september for additional information with respect to that issue article of the salvadoran law provides in part as follows income that originates from assets located in --------------- as well as from activities conducted or from capital invested therein and from services rendered or used within the national territory even if these are received or paid outside the ------------ are deemed as income obtained in --------------- income from services that are used in the country shall constitute income obtained in --------------- for the service provider independently even if the activity that originates them is realized abroad it appears that this article is the legal basis for taxation of interest earned within --- -- ------------ by foreign_corporations and that article operates to subject this income to -- --------------- withholding_tax unless the countries states or territories in which they are domiciled do not provide in their internal laws with legal means to eliminate the respective double_taxation or that have not enacted and ratified conventions with --- ----- ------------ to avoid the double_taxation of the income_tax genin-136837-10 in the united_states the tax laws are set forth in the internal_revenue_code sec_11 of the u s internal_revenue_code provides in part as follows sec_11 tax imposed a corporations in general a tax is hereby imposed for each taxable_year on the taxable_income of every corporation sec_63 of the u s internal_revenue_code defines the term taxable_income as follows sec_63 taxable_income defined a in general except as provided in subsection b for purposes of this subtitle the term taxable_income means gross_income minus deductions allowed by this chapter the reference to this subtitle in sec_63 is a reference to the u s internal_revenue_code the reference to subsection b in sec_63 is not relevant because that subsection applies only to individuals sec_61 of the u s internal_revenue_code defines the term gross_income in part as follows sec_61 gross_income defined a general definition except as otherwise provided in this subtitle gross_income means all income from whatever source derived under these u s internal_revenue_code provisions a u s domestic_corporation is subject_to tax on its world-wide taxable_income as the u s supreme court stated in 348_us_426 congress applied no limitations as to the source of taxable receipts see also commissioner v 678_f2d_180 cl_ct sec_7701 of the u s internal_revenue_code defines the term domestic when applied to a corporation to mean a corporation created or organized in the united_states or under the laws of the united_states or of any state because a u s domestic_corporation is subject_to tax on its world-wide income the u s internal_revenue_code provides in sec_901 that the corporation may claim a foreign_tax_credit for foreign_income_taxes paid_or_accrued in order to avoid double_taxation in order to assure that the credit operates only to eliminate double_taxation sec_904 of the u s internal_revenue_code provides that the foreign_tax_credit is limited to the u s pre-credit income_tax attributable to the corporation’s foreign source taxable_income such as the income earned within --------------- as we stated in the july -- letter a foreign_income_tax or a tax in lieu of an income_tax that is dependent genin-136837-10 by its terms or otherwise on the availability of a u s foreign_tax_credit as appears to be the case with the --------------- withholding_tax is a soak-up_tax for which no u s foreign_tax_credit is allowed under sec_901 of the u s internal_revenue_code and the regulations under that section accordingly a u s domestic_corporation would be subject_to double_taxation on the interest earned within --------------- if the withholding_tax was not excused under article of the --------------- law the united_states does not have an income_tax convention with --------------- which would alter this tax scheme for a u s domestic_corporation this letter has called your attention to certain general principles of the law it is intended for informational purposes only and does not constitute a ruling see revproc_2010_1 sec_2 2010_1_irb_7 date in accordance with the provisions of a power_of_attorney on file with this office we are sending a copy of this letter to your authorized representative if you have any additional questions please contact our office at -------------------- sincerely barbara a felker chief branch office of associate chief_counsel international cc
